

                                                                        Exhibit
10.1





















SECURITIES PURCHASE AND SALE AGREEMENT


by and between


MILLENNIUM CELL INC.


and


HORIZON FUEL CELL TECHNOLOGIES PTE. LTD.


October 19, 2007










 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 


1.
Definitions.
1
 
1.1           Defined Terms Used in this Agreement.
1
2.
Purchases and Sales; Closing.
3
 
2.1           MCEL Common Stock.
3
.
2.2           Horizon Note.
3
 
2.3           Closing.
3
3.
Representations and Warranties of MCEL.
4
 
3.1           Organization, Good Standing, Corporate Power and Qualification.
4
 
3.2           Corporate Power and Authorization.
4
 
3.3           Capitalization.
4
 
3.4           Subsidiaries.
5
 
3.5           Valid Issuance of MCEL Shares.
5
 
3.6           Purchase for Own Account; Accredited Investor.
5
 
3.7           Restricted Securities.
5
 
3.8           Legends.
6
 
3.9           Access to Information.
6
 
3.10         Filings, Consents and Approvals; Non-Contravention.
6
 
3.11         Litigation.
7
 
3.12         MCEL Intellectual Property.
7
 
3.13         Compliance.
7
 
3.14         Voting Rights.
7
 
3.15         MCEL Financial Statements.
7
 
3.16         Material Changes.
8
 
3.17         MCEL Tax Returns and Payments.
8
 
3.18         MCEL Insurance.
8
 
3.19         Private Placement.
8
 
3.20         No Broker’s or Finder’s Fee.
8
 
3.21         Environmental Matters.
8
 
3.22         Disclosure.
9
4.
Representations and Warranties of Horizon.
9
 
4.1          Organization, Good Standing, Corporate Power and Qualification.
9
 
4.2          Corporate Power and Authorization.
9
 
4.3          Capitalization.
10
 
4.4           Subsidiaries.
10
 
4.5           Valid Issuance of Horizon Shares.
10
 
4.6           Purchase for Own Account; Accredited Investor.
10
 
4.7           Restricted Securities.
11
 
4.8           Legends.
11
 
4.9          Access to Information.
11
 
4.10        Filings, Consents and Approvals; Non-Contravention.
11
 
4.11        Litigation.
12
 
4.12        Horizon Intellectual Property.
12
 
4.13        Compliance.
12
 
4.14        Voting Rights.
12
 
4.15        Horizon Financial Statements.
13
 
4.16        Material Changes.
13
 
4.17        Horizon Tax Returns and Payments.
13
 
4.18        Horizon Insurance.
13
 
4.19        Private Placement.
13
 
4.20        No Broker’s or Finder’s Fee.
14
 
4.21        Environmental Matters.
14
 
4.22        Disclosure.
14
5.
Covenants and Agreements.
14
 
5.1          Continued Access to Information; Confidentiality; Public
Announcement .
14
 
5.2          Further Assurances.
15
 
5.3          Board Observers.
15
 
5.4          Lock-Up.
16
 
5.5          Voting Agreements.
16.
 
5.6          Resale Registration Statement.
16
6.
Indemnification.
18
 
6.1         Indemnification of Horizon.
18
 
6.2         Indemnification of MCEL.
18
 
6.3         Procedures.
19
7.
Miscellaneous.
20
 
7.1         Survival.
20
 
7.2         Transfer; Successors and Assigns.
21
 
7.3         Governing Law; Submission to Jurisdiction.
21
 
7.4         Counterparts.
21
 
7.5         Construction of Certain Terms.
21
 
7.6         Notices.
21
 
7.7         Fees and Expenses.
22
 
7.8         Amendments and Waivers.
22
 
7.9         Severability.
23
 
7.10       Delays or Omissions.
23
 
7.11       Entire Agreement.
23


Exhibit A                     Form of Joint Collaboration LOI
Exhibit B                      Form of Horizon Note

 
 
i

--------------------------------------------------------------------------------


 
 

 
SECURITIES PURCHASE AND SALE AGREEMENT
 
THIS SECURITIES PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of
October 19, 2007 by and among Millennium Cell Inc., a corporation organized
under the laws of the State of Delaware (the “MCEL”), and Horizon Fuel Cell
Technologies Pte. Ltd., a company limited by shares organized under the laws of
the Republic of Singapore (“Horizon”).  Each of MCEL and Horizon also may be
referred to herein individually as a “Party” or collectively as the “Parties.”
 
Recitals
 
WHEREAS, MCEL and Horizon desire to enter into a strategic joint development
program and collaborate to develop fuel cell products which embody and/or are
developed from synergistic applications of the combined expertise of the Parties
on the terms set forth in the non-binding letter of intent attached as Exhibit A
hereto (the “Joint Collaboration LOI”);
 
WHEREAS, as an inducement to enter into such joint development program, and
subject to the terms and conditions of this Agreement, MCEL and Horizon have
agreed that at the Closing (as defined herein) (i) MCEL will issue to Horizon
shares of MCEL Common Stock (as defined herein) with an agreed value of
$5,000,000 and (ii) Horizon will issue to MCEL a promissory note in the
aggregate principal amount of $5,000,000, substantially in the form attached as
Exhibit B hereto (the “Horizon Note”), which, upon receipt of the Horizon
Shareholder Approval (as defined herein), shall automatically convert into
Horizon Ordinary Shares (as defined herein) with an agreed value of $5,000,000.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
 
1.  Definitions.
 
1.1.  Defined Terms Used in this Agreement.
 
 In addition to the terms specifically defined throughout this Agreement, the
following terms used in this Agreement shall be construed to have the meanings
set forth or referenced below.
 
“Affiliate” means, with respect to any specified Person, any other Person which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person (for the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
used with respect to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
such Person, whether through the ownership of voting securities, by agreement or
otherwise); provided, however, that, for the avoidance of doubt (i) MCEL is not
an Affiliate of Horizon and (ii) Horizon is not an Affiliate of MCEL.
 
 

--------------------------------------------------------------------------------


 
 
 
 
“Applicable Law” means, with respect to any Person, any domestic or foreign,
federal, state or local statute, law, ordinance, rule, administrative
interpretation, regulation, order, writ, injunction, decree or other requirement
of any Governmental Authority applicable to such Person or any of their
respective properties, assets, officers, directors, employees, consultants or
agents (in connection with such officer’s, director’s, employee’s, consultant’s
or agent’s activities on behalf of such Person).
 
“Business Day” means any day except Saturday, Sunday or any day on which banks
are generally not open for business in New York City or Singapore.
 
“Environmental Laws” shall mean all laws (i) related to releases or threatened
releases of any Hazardous Materials in soil, surface water, groundwater,
structures, or air; or (ii) governing the use, treatment, storage, disposal,
transport, emissions, or handling of Hazardous Materials.  Such Environmental
Laws shall include, but are not limited to, the Clean Air Act, Resource
Conservation and Recovery Act and the Comprehensive Environmental Response,
Compensation and Liability Act, as well as any other foreign, federal, state, or
local laws addressing protection of the environment and human health and safety.
 
“Environmental Permits” means all licenses, permits, approvals, registrations,
authorizations, variances, certificates, clearances, consents, commissions,
franchises, exemptions, orders and qualification filings from or with any
authorities required under applicable Environmental Laws.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.
 
“Hazardous Materials” shall mean any pollutant, toxic substance, contaminant,
hazardous waste, hazardous substance or extremely hazardous material regulated
under any Environmental Laws, including, without limitation, petroleum or any
refined product or fraction thereof, asbestos, or polychlorinated biphenyls.
 
“Horizon Disclosure Schedules” means the Schedules to the representations of
Horizon contained in Article IV of this Agreement, which Schedules are annexed
hereto.
 
“Horizon Material Adverse Effect” means any change or effect that (a) does or is
reasonably likely to materially adversely affect the ability of Horizon to
perform its obligations under this Agreement or to consummate the transactions
contemplated hereby, or (b) does or is reasonably likely to materially adversely
affect the business, assets (including intangible assets), liabilities,
prospects, financial condition or results of operations of Horizon.
 
“Horizon Ordinary Shares” means the ordinary shares of S$1.00 each in the share
capital of Horizon.
 
“Horizon Shareholder Approval” means the approval of a resolution at an
extraordinary general meeting of the shareholders of Horizon granting Horizon’s
board of directors the authority to allot the authorized but unissued share
capital of Horizon and Horizon receiving the Preferred Shareholder Consent (as
such term is defined in the Horizon Articles) required for the issuance of the
Horizon Shares and the disapplication of any and all pre-emptive rights afforded
to any of the shareholders of Horizon in connection with such issuance.
 
 
2

--------------------------------------------------------------------------------


 
“MCEL Disclosure Schedules” means the Schedules to the representations of MCEL
contained in Article III of this Agreement, which Schedules are annexed hereto.
 
“MCEL Material Adverse Effect” means any change or effect that (a) does or is
reasonably likely to materially adversely affect the ability of MCEL to perform
its obligations under this Agreement or to consummate the transactions
contemplated hereby, or (b) does or is reasonably likely to materially adversely
affect the business, assets (including intangible assets), liabilities,
prospects, financial condition or results of operations of MCEL.
 
“MCEL Common Stock” means the common stock of MCEL, par value $0.001 per share.
 
“Person” means and includes an individual, a limited liability company, a
partnership, a joint venture, a corporation or trust, an unincorporated
organization, a group or Governmental Authority.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Transaction Agreements” means, collectively, this Agreement, the Joint
Collaboration LOI and the Horizon Note.
 
2.  Purchases and Sales; Closing.
 
2.1.  MCEL Common Stock.
 
  On the Closing Date (as defined in Section 2.3), and subject to the terms and
conditions set forth in this Agreement, MCEL hereby agrees to sell, issue and
deliver to Horizon, and Horizon hereby agrees to purchase and accept from MCEL,
7,936,508 shares of MCEL Common Stock (the “MCEL Shares”).
 
2.2.  Horizon Securities.  On the Closing Date and subject to the terms and
conditions set forth in this Agreement, Horizon hereby agrees to sell, issue and
deliver to MCEL, and MCEL hereby agrees to purchase from Horizon, the Horizon
Note which shall, upon receipt of the Horizon Shareholder Approval, be
automatically converted into 33,740 Horizon Ordinary Shares (the “Horizon
Shares” and, together with the Horizon Note, the “Horizon Securities”).
 
2.3.  Closing.
 
 The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place contemporaneously with the execution and delivery of this
Agreement.  The Closing shall take place at the offices of Dickstein Shapiro
LLP, 1177 Avenue of the Americas, New York, N.Y. 10036 on the date hereof (the
“Closing Date”), or at such other location or time as the Parties may agree.  At
the Closing, the following shall occur:
 
 
 
3

--------------------------------------------------------------------------------


 
 
 
(a)  MCEL shall issue to Horizon, in exchange for the Horizon Shares,
certificates representing the MCEL Shares, duly registered in the name of
Horizon and endorsed with the restrictive legends set forth in Section  4.8;
 
(b)  Horizon shall issue to MCEL, in exchange for the MCEL Shares, the Horizon
Note; and
 
(c)  MCEL and Horizon shall execute and deliver any other documents,
certificates and agreements necessary or desirable to accomplish the foregoing.
 
3.  Representations and Warranties of MCEL.
 
 MCEL hereby represents and warrants (and each such representation and warranty
shall be deemed to have been made with respect to MCEL and each subsidiary of
MCEL that is set forth in Schedule 3.4), in each case as if such representation
and warranty were made by such subsidiary) to Horizon that:
 
3.1.  Organization, Good Standing, Corporate Power and Qualification.
 
MCEL is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization and has all requisite
corporate power and authority to carry on its business as presently conducted
and as proposed to be conducted.  MCEL is duly qualified to transact business
and is in good standing in each jurisdiction in which the failure to so qualify
would have a MCEL Material Adverse Effect.  MCEL has the requisite corporate
power and authority to own and operate its properties and assets.
 
3.2.  Corporate Power and Authorization.  MCEL
 
 has all requisite legal and corporate power and authority to enter into this
Agreement and each other Transaction Agreement to which it is a party and to
issue and sell the MCEL Shares hereunder and to carry out and perform its
obligations in accordance with the terms of this Agreement and each other
Transaction Agreement to which it is a party.  The execution and delivery by
MCEL of this Agreement and each other Transaction Agreement to which MCEL is a
party and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of MCEL and no further corporate action is required by MCEL.  This Agreement has
been (and each other Transaction Agreement to which MCEL is a party will be)
duly executed and delivered by MCEL and constitute the valid and binding
obligation of MCEL enforceable against MCEL in accordance with the terms of this
Agreement and such other Transaction Agreements, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and (b) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.
 
3.3.  Capitalization.
 
 The number of shares and type of all authorized, issued and outstanding capital
stock of MCEL (including any treasury shares) and the number of shares of MCEL
Common Stock underlying all outstanding options, warrants and other convertible
securities are set forth in Schedule 3.3.  No securities of MCEL are entitled to
preemptive rights, rights of participation, or any similar right to participate
in the transactions contemplated by this Agreement.  Except as disclosed in the
reports, schedules, forms, statements and other filings filed by MCEL with the
SEC under the Securities Act and the Exchange Act (the “MCEL SEC Reports”),
there are no outstanding options, warrants, scrip rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of MCEL Common Stock, or any contracts,
commitments, understandings or arrangements by which MCEL is or may become bound
to issue additional shares of MCEL Common Stock, or securities or rights
convertible or exchangeable into shares of MCEL Common Stock.  The issuance and
sale of the MCEL Shares hereunder will not obligate any Person (other than
Horizon) to purchase any securities of MCEL, and will not result in a right of
any holder of MCEL securities to adjust the exercise, conversion, exchange or
reset price under such securities.
 
 
4

--------------------------------------------------------------------------------


 
3.4.  Subsidiaries.
 
 Except as set forth in Schedule 3.4, MCEL does not currently own or control,
and has never owned or controlled, directly or indirectly, any interest in any
other corporation, partnership, trust, joint venture, limited liability company,
association, or other business entity.  Except as disclosed in Schedule 3.4 and
except as contemplated by the Joint Collaboration LOI, MCEL is not a participant
in any joint venture, teaming, partnership or similar arrangement.
 
3.5.  Valid Issuance of MCEL Shares.
 
 The MCEL Shares, when issued, sold and delivered in accordance with the terms
of this Agreement and in consideration of the Horizon Note, will be validly
issued, fully paid and nonassessable and free of restrictions on transfer other
than restrictions on transfer imposed under the this Agreement, applicable state
and federal securities laws and liens or encumbrances created by or imposed by
Horizon.  Assuming the accuracy of the representations of Horizon in Section 4.6
of this Agreement, the MCEL Shares will be issued hereunder in compliance with
all applicable federal and state securities laws.
 
3.6.  Purchase for Own Account; Accredited Investor.  MCEL hereby confirms that
the Horizon Note to be acquired by MCEL hereunder and the Horizon Shares
issuable upon conversion of the Horizon Note (together, the “Horizon
Securities”) will be acquired for investment for MCEL’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and that MCEL has no present intention of selling, granting any
participation in, or otherwise distributing the same.  MCEL is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D promulgated
under the Securities Act.
 
3.7.  Restricted Securities.
 
 MCEL understands that the Horizon Securities have not been, and will not be,
registered under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of MCEL’s
representations as expressed herein.  MCEL understands that the Horizon
Securities are “restricted securities” under applicable United States federal
and state securities laws and that, pursuant to these laws, MCEL must hold
the Horizon Securities indefinitely unless they are registered with the SEC and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available.  MCEL acknowledges that Horizon has no
obligation to register or qualify the Horizon Securities for resale and further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Horizon
Securities, and on requirements relating to Horizon which are outside of MCEL’s
control, and which Horizon is under no obligation and may not be able to
satisfy.
 
 
 
5

--------------------------------------------------------------------------------


 
3.8.  Legends.
 
 MCEL understands that the Horizon Securities and any securities issued in
respect of or in exchange for the Horizon Securities, will bear one or all of
the following legends:
 
(a)  “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS AND, ACCORDINGLY,  MAY NOT BE OFFERED, SOLD, TRANSFERRED,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT (A) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND, TO THE EXTENT REQUIRED,
ANY APPLICABLE STATE SECURITIES LAWS OR (B) UPON DELIVERY OF AN OPINION OF
COUNSEL REASONABLY ACCEPTABLE TO THE ISSUER THAN AN EXEMPTION FROM REGISTRATION
UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS IS AVAILABLE.”
 
(b)  Any legend required by the securities laws of any jurisdiction to the
extent such laws are applicable to the Horizon Securities.
 
3.9.  Access to Information.
 
 Without in any way limiting the effect of the representations and warranties of
Horizon set forth in Section 4 hereof, as of the date of this Agreement, MCEL
has had an opportunity to discuss Horizon’s business, management and financial
affairs with Horizon’s officers and management employees and review all
documents and records of Horizon to the extent that MCEL has requested such
discussions, documentation and records.
 
3.10.  Filings, Consents and Approvals; Non-Contravention
 
.
 
 MCEL is not required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
Governmental Authority or other Person in connection with the execution,
delivery and performance by MCEL of this Agreement and each other Transaction
Agreement to which MCEL is a party in accordance with their respective terms,
other than the filing of a Current Report on Form 8-K and a Form D with the SEC
and filings required by the Nasdaq Stock Market.  The execution, delivery and
performance of this Agreement and each other Transaction Agreement to which MCEL
is a party and the consummation of the transactions contemplated hereby and
thereby by MCEL do not and will not (i) contravene or conflict with the
Certificate of Incorporation and Bylaws (and other equivalent organizational
documents) of MCEL, (ii) contravene or conflict with or constitute a violation
of any Applicable Law,  (iii) constitute a breach of or default under or give
rise to any right of termination, cancellation or acceleration of any right or
obligation of any Person or to a loss of any benefit to which MCEL is entitled
under any provision of any material contract binding upon MCEL or by which any
of the assets of MCEL or the MCEL Shares are or may be bound, or (iv) result in
the creation or imposition of any liens, claims or encumbrances on any asset of
MCEL or any of the MCEL Shares.
 
 
6

--------------------------------------------------------------------------------


 
3.11.  Litigation.
 
 There is no claim, action, suit, proceeding, arbitration, complaint, charge or
investigation pending or, to MCEL’s knowledge, any threat thereof (a) against
MCEL; or (b) that questions the validity of this Agreement or any other
Transaction Agreement to which MCEL is a party or the right of MCEL to enter
into such agreements, or to consummate the transactions contemplated by such
agreements in accordance with their respective terms.  There is no action, suit,
proceeding or investigation pending that was initiated by MCEL or which MCEL
currently intends to initiate.
 
3.12.  MCEL Intellectual Property.
 
 MCEL has, or has rights to use, all patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, licenses and
other similar rights (collectively, the “MCEL Intellectual Property”) that are
necessary or material for use in connection with its business and which the
failure to so have, would have, or would reasonably be expected to result in, an
MCEL Material Adverse Effect.  MCEL has not received a written notice that the
MCEL Intellectual Property used by MCEL violates or infringes upon the rights of
any Person which, if determined adversely to MCEL would, individually or in the
aggregate, have an MCEL Material Adverse Effect.  All such MCEL Intellectual
Property is enforceable and, to MCEL’s knowledge, there is no existing
infringement by another Person of any of the MCEL Intellectual Property.
 
3.13.  Compliance.
 
  MCEL is not (i) in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by MCEL under), nor has MCEL received written notice of a
claim that it is in default under or that it is in violation of, in any material
respect, any material indenture, instrument, loan or credit agreement or any
other material agreement to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) in violation of any order of any court, arbitrator or governmental body
applicable to MCEL, or (iii) in violation of any statute, rule or regulation of
any Governmental Authority applicable to MCEL, including, without limitation,
all foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters.
 
3.14.  Voting Rights.  E
 
xcept as set forth in Schedule 3.14, to the knowledge of MCEL, no stockholder of
MCEL has entered into any agreements with respect to the voting of capital stock
of MCEL.
 
3.15.  MCEL Financial Statements.
 
 The financial statements of MCEL included in its Annual Report on Form 10-K
filed with the SEC on March 30, 2007 and its Quarterly Report on Form 10-Q filed
with the SEC on August 14, 2007 fairly present the financial position of MCEL
and its consolidated subsidiaries as of and for the dates of such financial
statements and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments and the absence of footnotes.
 
 
7

--------------------------------------------------------------------------------


 
3.16.  Material Changes.
 
 Since the date of the financial statements included the Quarterly Report on
Form 10-Q filed by MCEL with the SEC on August 14, 2007:  (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in an MCEL Material Adverse Effect, (ii) MCEL has not
incurred any liabilities (contingent or otherwise) other than: (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice, (B) liabilities not required to be reflected in
MCEL’s financial statements pursuant to United States generally accepted
accounting principles and (C) expenses in connection with the negotiation and
consummation of the transactions contemplated by this Agreement, (iii) MCEL has
not altered its method of accounting or the identity of its auditors, (iv) MCEL
has not declared or paid any dividend (other than dividends payable on MCEL’s
Series B-1 Convertible Preferred Stock and Convertible Series C2 Preferred
Stock) or distributed any cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) MCEL has not issued any equity securities to any
officer, director or Affiliate, except pursuant to existing MCEL stock option
plans or deferred compensation plans.
 
3.17.  MCEL Tax Returns and Payments.
 
 There are no federal, state, county, local or foreign taxes due and payable by
MCEL which have not been timely paid.  There are no accrued and unpaid federal,
state, county, local or foreign taxes of MCEL which are due, whether or not
assessed or disputed.  There have been no examinations or audits of any MCEL tax
returns by any applicable Governmental Authority.  MCEL has duly and timely
filed all federal, state, county, local and foreign tax returns required to have
been filed by it and there are in effect no waivers of applicable statutes of
limitations with respect to taxes owed or payable by MCEL for any year.
 
3.18.  MCEL Insurance.
 
 MCEL maintains insurance policies for the business and assets of MCEL against
all risks normally insured against, and in amounts normally carried by,
corporations of similar size engaged in similar lines of business, and all such
insurance policies are in full force and effect and such policies, or policies
providing substantially similar coverage (but in any event not less than the
amount of coverage currently provided) will be maintained by MCEL after giving
effect to the transactions contemplated by this Agreement.
 
3.19.  Private Placement.
 
 Assuming the accuracy of Horizon’s representations and warranties set forth in
Section 4.6, no registration under the Securities Act is required for the offer,
issuance and sale of the MCEL Shares by MCEL to Horizon as contemplated hereby.
 
3.20.  No Broker’s or Finder’s Fee.
 
 Except as set forth in Schedule 3.20, no agent, broker, investment banker,
Person or firm acting on behalf of MCEL, or under the authority of MCEL, is or
will be entitled to any broker’s or finder’s fee or any other commission or
similar fee directly or indirectly from any Party in connection with the
transactions contemplated hereby.
 
 
8

--------------------------------------------------------------------------------


 
 
3.21.  Environmental Matters.  MCEL is in compliance with and has not received
any notice of any violation of any Environmental Laws except with respect to any
violation which would not reasonably be expected to result in an MCEL Material
Adverse Effect
 
.  MCEL holds and is in compliance with all Environmental Permits required to be
held by it under applicable Environmental Laws, except where the failure to hold
any such Environmental Permit or the failure to comply with any such
Environmental Permit would not reasonably be expected to have an MCEL Material
Adverse Effect.  There are no Hazardous Materials in, on, under, emanating from,
or migrating onto any portion of any property or structure at any time owned,
leased or occupied by MCEL and MCEL has not generated, handled, treated,
recycled, stored, transported, disposed of, arranged for the disposal of,
released, or placed any Hazardous Materials in, on or under any such property or
structure.  MCEL has not assumed by any means any actual or potential liability
of any other Person under any Environmental Laws.
 
3.22.  Disclosure.
 
 MCEL understands and confirms that Horizon is relying on the foregoing
representations in acquiring the MCEL Shares hereunder.  No representation or
warranty by MCEL contained in this Agreement and no statement contained in the
MCEL Disclosure Schedules contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the representations
and warranties herein or the statements therein not misleading.
 
4.  Representations and Warranties of Horizon.
 
 Horizon hereby represents and warrants (and each such representation and
warranty shall be deemed to have been made with respect to Horizon and each
subsidiary of Horizon that is disclosed in Schedule 4.4, in each case as if such
representation and warranty were made by such subsidiary) to MCEL that:
 
4.1.  Organization; Good Standing; Corporate Power and Qualification.  Horizon
 
 is a corporation duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization and has all requisite corporate
power and authority to carry on its business as presently conducted and as
proposed to be conducted.  Horizon is duly qualified to transact business and is
in good standing in each jurisdiction where the failure to so qualify would have
a Horizon Material Adverse Effect.  Horizon has the requisite corporate power
and authority to own and operate its properties and assets.
 
4.2.  Corporate Power and Authorization.
 
 Horizon has all requisite legal and corporate power and authority to enter into
this Agreement and each other Transaction Agreement to which Horizon is a party
and to issue and sell the Horizon Note hereunder and, upon receipt of the
Horizon Shareholder Approval, to issue the Horizon Shares upon conversion of the
Horizon Note, and to carry out and perform its obligations in accordance with
the terms of this Agreement and each other Transaction Agreement to which
Horizon is a party.  The execution and delivery by Horizon of this Agreement and
each other Transaction Agreement to which Horizon is a party and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of Horizon (except
for the Horizon Shareholder Approval) and no further corporate action is
required by Horizon (except for the Horizon Shareholder Approval).  This
Agreement has been and each other Transaction Agreement to which Horizon is a
party will be duly executed and delivered by Horizon and constitute the valid
and binding obligation of Horizon enforceable against it in accordance with its
respective terms except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (b) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.
 
 
9

--------------------------------------------------------------------------------


 
 
4.3.  Capitalization.  Immediately prior to the Closing, the number of shares
and type of all authorized and issued share capital of Horizon (including any
treasury shares) is set forth in Schedule 4.3.  Except as provided in the
Articles of Association of Horizon as in effect as of the date hereof (the
“Horizon Articles”), no securities of Horizon are entitled to preemptive rights,
rights of participation, or any similar right to participate in the transactions
contemplated by this Agreement.  Immediately prior to the Closing and except as
disclosed in Schedule 4.3, there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Horizon Ordinary Shares, or any contracts, commitments,
understandings or arrangements by which Horizon is or may become bound to issue
additional Horizon Ordinary Shares, or securities or rights convertible or
exchangeable into shares of Horizon Ordinary Shares.  Except as disclosed in
Schedule 4.3, the issuance and sale of the Horizon Note hereunder and the
issuance of the Horizon Shares upon conversion of the Horizon Note will not
obligate any Person (other than MCEL) to purchase any securities of Horizon, and
will not result in a right of any holder of Horizon securities to adjust the
exercise, conversion, exchange or reset price under such securities.
 
4.4.  Subsidiaries.  Except as disclosed in Schedule 4.4, Horizon does not
currently own or control, and has never owned or controlled, directly or
indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association, or other business
entity.  Except as disclosed in Schedule 4.4 and except as contemplated by the
Joint Collaboration LOI, Horizon is not a participant in any joint venture,
teaming, partnership or similar arrangement.
 
4.5.  Valid Issuance of Horizon Securities.  The Horizon Note, when issued, sold
and delivered in accordance with the terms of this Agreement in consideration of
the MCEL Shares, will be duly authorized and validly issued.  The Horizon
Shares, when issued upon conversion of the Horizon Note, will be validly issued,
fully paid and nonassessable and free of restrictions on transfer other than
restrictions on transfer imposed under this Agreement, the Horizon Articles,
applicable state and federal securities laws and liens or encumbrances created
by or imposed by MCEL.  Assuming the accuracy of the representations of MCEL in
Section 3.6 of this Agreement, the Horizon Securities will be issued hereunder
and under the Horizon Note in compliance with all applicable federal and state
securities laws.
 
4.6.  Purchase for Own Account; Accredited Investor.    Horizon hereby confirms
that the MCEL Shares to be acquired by Horizon hereunder will be acquired for
investment for Horizon’s own account, not as a nominee or agent, and not with a
view to the resale or distribution of any part thereof, and that Horizon has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  Horizon is an “accredited investor” as such term is
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
 
 
10

--------------------------------------------------------------------------------


 
 
4.7.  Restricted Securities.
 
 Horizon understands that the MCEL Shares have not been, and will not be,
registered under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of
Horizon’s representations as expressed herein.  Horizon understands that the
MCEL Shares are “restricted securities” under applicable United States federal
and state securities laws and that, pursuant to these laws, Horizon must hold
the MCEL Shares indefinitely unless they are registered with the SEC and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available.  Horizon acknowledges that MCEL has no
obligation to register or qualify the Horizon Shares for resale except as set
forth in Section 5.6.  Horizon further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the MCEL Shares, and on requirements relating to MCEL which
are outside of Horizon’s control, and which the MCEL is under no obligation and
may not be able to satisfy.
 
4.8.  Legends.
 
 Horizon understands that the MCEL Shares and any securities issued in respect
of or in exchange for the MCEL Shares, will bear one or all of the following
legends:
 
(a)  “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS AND, ACCORDINGLY,  MAY NOT BE OFFERED, SOLD, TRANSFERRED,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT (A) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND, TO THE EXTENT REQUIRED,
ANY APPLICABLE STATE SECURITIES LAWS OR (B) UPON DELIVERY OF AN OPINION OF
COUNSEL REASONABLY ACCEPTABLE TO THE ISSUER THAN AN EXEMPTION FROM REGISTRATION
UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS IS AVAILABLE.”
 
(b)  Any legend required by the securities laws of any state to the extent such
laws are applicable to the MCEL Shares represented by the certificate so
legended.
 
4.9.  Access to Information.
 
Without in any way limiting the effect of the representations and warranties of
MCEL set forth in Section 3 hereof, as of the date of this Agreement, Horizon
has had an opportunity to discuss MCEL’s business, management and financial
affairs with MCEL’s officers and management employees and review all documents
and records of MCEL to the extent that Horizon has requested such discussions,
documentation and records.  
 
4.10.  Filings, Consents and Approvals; Non-Contravention.  Except for the
Horizon Shareholder Approval,
 
Horizon is not required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other Governmental Authority or other Person in connection with the execution,
delivery and performance by Horizon of this Agreement and each other Transaction
Agreement to which Horizon is a party in accordance with their respective terms,
other than required by blue sky filings.  The execution, delivery and
performance of this Agreement and each other Transaction Agreement to which
Horizon is a party and the consummation of the transactions contemplated hereby
and thereby by Horizon does not and will not (i) contravene or conflict with the
Memorandum of Association of Horizon or the Horizon Articles (or other
equivalent organizational documents of Horizon), (ii) contravene or conflict
with or constitute a violation of any Applicable Law, (iii) constitute a breach
of or default under or give rise to any right of termination, cancellation or
acceleration of any right or obligation of any Person or to a loss of any
benefit to which Horizon is entitled under any provision of any material
contract binding upon Horizon or by which any of the assets of Horizon or the
Horizon Shares are or may be bound, or (iv) result in the creation or imposition
of any liens, claims or encumbrances on any asset of Horizon or any of the
Horizon Securities.
 
 
11

--------------------------------------------------------------------------------


 
 
4.11.  Litigation.  There is no claim, action, suit, proceeding, arbitration,
complaint, charge or investigation pending or, to Horizon’s knowledge, any
threat thereof (a) against Horizon; or (b) that questions the validity of this
Agreement or the right of Horizon to enter into this Agreement or any other
Transaction Agreement to which Horizon is a party, or to consummate the
transactions contemplated hereby and thereby in accordance with their respective
terms.  There is no action, suit, proceeding or investigation pending that was
initiated by Horizon or which Horizon currently intends to initiate.
 
4.12.  Horizon Intellectual Property.  Horizon has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and other similar rights (collectively, the
“Horizon Intellectual Property”) that are necessary or material for use in
connection with its business and which the failure to so have, would have, or
would reasonably be expected to result in, a Horizon Material Adverse
Effect.  Horizon has not received a written notice that the Horizon Intellectual
Property used by Horizon violates or infringes upon the rights of any Person
which if determined adversely to Horizon would, individually or in the
aggregate, have a Horizon Material Adverse Effect.  All such Horizon
Intellectual Property is enforceable and, to Horizon’s knowledge, there is no
existing infringement by another Person of any of the Horizon Intellectual
Property.
 
4.13.  Compliance.  Horizon is not (i) in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default by Horizon under), nor has Horizon
received written notice of a claim that it is in default under or that it is in
violation of, in any material respect, any material indenture, instrument, loan
or credit agreement or any other material agreement to which it is a party or by
which any of its properties is bound (whether or not such default or violation
has been waived), (ii) in violation of any order of any court, arbitrator or
governmental body applicable to Horizon, or (iii) in violation of any statute,
rule or regulation of any Governmental Authority applicable to Horizon,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters.
 
4.14.  Voting Rights.  Except as disclosed in Schedule 4.14 and except for
agreements whereby shareholders of Horizon have agreed to vote in favor of the
approvals needed to complete the transactions contemplated by this Agreement and
the Horizon Note, to the knowledge of Horizon, no shareholder of Horizon has
entered into any agreements with respect to the voting of the share capital of
Horizon.
 
 
12

--------------------------------------------------------------------------------


 
4.15.  Horizon Financial Statements.  The most recently prepared financial
statements of Horizon and its consolidated subsidiaries are attached hereto as
Schedule 4.15 (the “Horizon Financial Statements”).  The Horizon Financial
Statements fairly present the financial position of Horizon and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended.
 
4.16.  Material Changes.  Since the date of the most recently prepared Horizon
Financial Statements: (i) there has been no event, occurrence or development
that has had or that would reasonably be expected to result in a Horizon
Material Adverse Effect, (ii) Horizon has not incurred any liabilities
(contingent or otherwise) other than: (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice, (B)
liabilities not required to be reflected in Horizon’s financial statements
pursuant to applicable accounting rules and regulations and (C) expenses in
connection with the negotiation and consummation of the transactions
contemplated by this Agreement, (iii) Horizon has not altered its method of
accounting or the identity of its auditors, if any, (iv) Horizon has not
declared or paid any dividend or distributed any cash or other property to its
shareholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its share capital and (v) Horizon has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Horizon stock option plans or deferred compensation plans.
 
4.17.  Horizon Tax Returns and Payments.  There are no federal, state, county,
local or foreign taxes due and payable by Horizon which have not been timely
paid.  There are no accrued and unpaid federal, state, county, local or foreign
taxes of Horizon which are due, whether or not assessed or disputed.  There have
been no examinations or audits of any Horizon tax returns by any applicable
Governmental Authority.  Horizon has duly and timely filed all federal, state,
local and foreign tax returns required to have been filed by it and there are in
effect no waivers of applicable statutes of limitations with respect to taxes
owed or payable by Horizon for any year.
 
4.18.  Horizon Insurance.  Horizon maintains insurance policies for the business
and assets of Horizon against all risks normally insured against, and in amounts
normally carried, by corporations of similar size engaged in similar lines of
business and all such insurance policies are in full force and effect and such
policies, or policies providing substantially similar coverage (but in any event
not less than the amount of coverage currently provided) will be maintained by
Horizon after giving effect to the transactions contemplated by this Agreement.
 
4.19.  Private Placement.  Assuming the accuracy of MCEL’s representations and
warranties set forth in Section 3.6, no registration under the Securities Act is
required for the offer, issuance and sale of the Horizon Securities by Horizon
to MCEL as contemplated hereby.
 
 
13

--------------------------------------------------------------------------------


 
 
4.20.  No Broker’s or Finder’s Fee.  Except as set forth in Schedule 4.20, no
agent, broker, investment banker, Person or firm acting on behalf of Horizon, or
under the authority of Horizon, is or will be entitled to any broker’s or
finder’s fee or any other commission or similar fee directly or indirectly from
any Party in connection with the transactions contemplated hereby.
 
4.21.  Environmental Matters.  Horizon is in compliance with and has not
received any notice of any violation of any Environmental Laws except with
respect to any violation which would not reasonably be expected to result in a
Horizon Material Adverse Effect
 
.  Horizon holds and is in compliance with all Environmental Permits required to
be held by it under applicable Environmental Laws, except where the failure to
hold any such Environmental Permit or the failure to comply with any such
Environmental Permit would not reasonably be expected to have a Horizon Material
Adverse Effect.  There are no Hazardous Materials in, on, under, emanating from,
or migrating onto any portion of any property or structure at any time owned,
leased or occupied by Horizon and Horizon has not generated, handled, treated,
recycled, stored, transported, disposed of, arranged for the disposal of,
released, or placed any Hazardous Materials in, on or under any such property or
structure.  Horizon has not assumed by any means any actual or potential
liability of any other Person under any Environmental Laws.
 
4.22.  Disclosure.  Horizon understands and confirms that MCEL is relying on the
foregoing representations in acquiring the MCEL Shares hereunder.  No
representation or warranty by Horizon contained in this Agreement, and no
statement contained in the Horizon Disclosure Schedules contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the representations and warranties herein or the statements
therein not misleading.
 
5.  Covenants and Agreements.
 
5.1.  Continued Access to Information; Confidentiality; Public Announcement.
 
(a)           Upon reasonable prior notice from the other Party, each of MCEL
and Horizon will (i) give the requesting Party (the “Requesting Party”), its
counsel, financial advisors, auditors and other authorized representatives full
access to the offices, employees, properties, and books and records of MCEL or
Horizon (as applicable) and provide the Requesting Party access to its employees
during normal business hours, (ii) furnish to the Requesting Party, its counsel,
financial advisors, auditors and other authorized representatives such financial
and operating data relating to the business of MCEL or Horizon (as applicable)
(including, without limitation, all tax returns and tax workpapers, audit work
papers, and financial and operational budgets and forecasts) as such Persons may
reasonably request, provided that the accounting firm of each Party shall have
no obligation to furnish work papers or related materials in contravention of
such firm’s reasonable internal policies and provided further that no Party
shall be obligated hereunder to provide the Requesting Party with any
information that it reasonably believes to be a trade secret or otherwise
proprietary to such Party, and (iii) instruct the employees, counsel and
financial advisors of MCEL or Horizon (as applicable) to cooperate with the
Requesting Party with respect to the foregoing.  The information and inspection
rights of MCEL under this Section 5.1(a) shall terminate if either (x) the
Horizon Note is not converted into the Horizon Shares and all amounts payable
under the Horizon Note are paid in full to MCEL in accordance with the Horizon
Note or (y) MCEL ceases to own at least 50% of the Horizon Shares issued upon
conversion of the Horizon Note (as ratably adjusted for any share split, stock
dividend, reverse share split, subdivision, combination, capital reorganization
or reclassification, or any other similar change in the capitalization of
Horizon).  The information and inspection rights of Horizon under this Section
5.1(a) shall terminate if Horizon ceases to own at least 50% of the MCEL Shares
acquired by Horizon under this Agreement (as ratably adjusted for any stock
split, stock dividend, reverse stock split, subdivision, combination, capital
reorganization or reclassification, or any other similar change in the
capitalization of MCEL).
 
 
14

--------------------------------------------------------------------------------


 
 
(b)           Each of MCEL and Horizon agrees that it will hold in strict
confidence and will not use or disclose to anyone other than its authorized
representatives who have a need to know such information, and will use its
reasonable best efforts to cause such authorized representatives to hold in
strict confidence and to not disclose to others, the confidential documents and
information concerning MCEL or Horizon (as applicable).  Each of MCEL and
Horizon will be responsible for any breaches of this Section 5.1(b) by its
authorized representatives.  For the avoidance of doubt, the termination of the
rights afforded by Section 5.1(a) above shall not terminate the Parties’
obligations under this Section 5.1(b).
 
(c)           MCEL and Horizon will issue a joint press release announcing the
transactions contemplated by this Agreement and MCEL will file a Current Report
on Form 8-K reporting the execution and delivery of this Agreement, each other
Transaction Agreement and the Closing, in each case as soon as practicable after
the Closing.  MCEL and Horizon will consult with each other before issuing the
joint press release and will not issue any such release or make any other public
statement without the prior approval of the other, except as may be required by
Applicable Law (including the regulations promulgated under the Exchange Act).
 
5.2.  Further Assurances.
 
 Subject to the terms and conditions of this Agreement, each other Transaction
Agreement and Applicable Law, upon the reasonable request of the other Party,
each Party shall execute and deliver such further documents or instruments and
take, or cause to be taken, all actions and to do, or cause to be done, all
things reasonably necessary or advisable to consummate the transactions
contemplated by this Agreement and each other Transaction Agreement, and to
refrain from taking any action that would prevent or delay the consummation of
transactions contemplated by this Agreement.  Without limiting the generality of
the foregoing, each of MCEL and Horizon hereby agrees that it will use its
commercially reasonable efforts to cause the execution and delivery of a
definitive agreement on the terms set forth in the Joint Collaboration LOI as
soon as practicable after the date of this Agreement.
 
5.3.  Board Observers.  MCEL agrees that Horizon shall have the right to
designate one (1) non-voting observer to MCEL’s board of directors (the “Horizon
Observer”) and Horizon agrees that MCEL shall have the right to designate one
(1) non-voting observer to Horizon’s board of directors (the “MCEL
Observer”).  The Horizon Observer and the MCEL Observer shall each be entitled
to receive notice of board meetings and shall have the right to attend and
participate in such meetings, but shall not be entitled to cast any vote at any
such meeting or consent in writing to any matter in lieu of any such
meeting.  Notwithstanding the foregoing, (A) neither the Horizon Observer nor
the MCEL Observer shall have any right to notice of or the right to participate
in any board meeting at which MCEL or Horizon (as applicable) considers,
discusses or approves the transactions contemplated by the Joint Collaboration
LOI or any matters related thereto, (B) either Party may condition the right of
the Horizon Observer or the MCEL Observer (as applicable) to (i) attend meetings
of its board of directors, (ii) receive notice of such meetings and (iii)
receive board materials relating to such meetings upon the execution and
delivery of a confidentiality agreement reasonably acceptable to such Party, (C)
either Party may prohibit the Horizon Observer or the MCEL Observer (as
applicable) from (x) attending meetings of its board of directors (or any
portion of any such meeting) or (y) receiving information relating to any such
meeting, in either case if and to the extent that such Party reasonably believes
that such prohibition is necessary to (1) ensure preservation of the
attorney-client privilege or (2) protect a trade secret or other proprietary
information of such Party.
 
 
15

--------------------------------------------------------------------------------


 
5.4.  Lock-Up.
 
MCEL hereby agrees that (i) it will not sell, assign, transfer or otherwise
dispose of any of the Horizon Shares during the period commencing on the date of
this Agreement and ending on the first anniversary of the date of this Agreement
(the “Lock-Up Period”) and (ii) any sale, assignment, transfer or disposition of
the Horizon Shares by MCEL after the expiration of the Lock-Up Period will be
made in compliance with Applicable Law (including, without limitation, the
Securities Act (including the rules and regulations promulgated thereunder) and
any applicable state securities laws) and the Horizon Articles.  Horizon hereby
agrees that (i) it will not sell, assign, transfer or otherwise dispose of any
of the MCEL Shares during the Lock-Up Period and (ii) any sale, assignment,
transfer or disposition of the MCEL Shares by Horizon after the expiration of
the Lock-Up Period will be made in compliance with Applicable Law (including,
without limitation, the Securities Act (including the rules and regulations
promulgated thereunder) and any applicable state securities laws).
 
5.5.  Voting Agreements.
 
5.6.  MCEL hereby agrees that with respect to all matters submitted for approval
of the shareholders of Horizon during the Lock-Up Period, MCEL will vote all of
the Horizon Shares in accordance with the recommendation of the board of
directors of Horizon.  Horizon hereby agrees that with respect to all matters
submitted for approval of the stockholders of MCEL during the Lock-Up Period,
Horizon will vote all of the MCEL Shares in accordance with the recommendation
of the board of directors of MCEL.
 
5.6                      Resale Registration Statement.  Subject to MCEL
obtaining any necessary waivers and approvals with respect to existing
registration rights, MCEL shall, unless MCEL reasonably concludes that the MCEL
Shares held by Horizon will be freely transferable in the absence of
registration without volume limitations upon the expiration of the Lock-Up
Period  (i) not later than 90 days prior to the expiration of the Lock-Up
Period, file with the SEC a registration statement on Form S-3 (or another
appropriate form) (the “Registration Statement”) registering under the
Securities Act the resale of the MCEL Shares by Horizon and (ii) use its
reasonable best efforts to have the Registration Statement declared effective by
the SEC on or prior to the expiration of the Lock-Up Period.  MCEL agrees that
it shall use its reasonable best efforts to obtain any waivers and approvals
necessary to effect the registration contemplated by this Section 5.6.  Horizon
agrees that it shall be a condition precedent to MCEL’s registration obligations
under this Section 5.6 that Horizon (i) furnish to MCEL such information
regarding Horizon, its Affiliates and the intended method of disposition of the
MCEL Shares as shall be reasonably requested by MCEL to effect the effectiveness
of the registration contemplated by this Section 5.6 and (ii) execute and
deliver such documents in connection with such registration as MCEL may
reasonably request.  All registration fees, printing fees, accounting fees and
fees and disbursements of counsel for MCEL in connection with the registration
contemplated by this Section 5.6 shall be paid by MCEL and any underwriting
fees, discounts and commissions and all fees and disbursements of counsel for
Horizon in connection with the registration contemplated by this Section 5.6
shall be paid by Horizon.  In connection with the filing of the Registration
Statement, MCEL shall, as promptly as practicable:
 
 
16

--------------------------------------------------------------------------------


 
 
(a)           prepare and file with the SEC any amendments and supplements to
the Registration Statement and the prospectus included in the Registration
Statement (the “Prospectus”) as may be necessary to comply with the provisions
of the Securities Act (including the anti-fraud provisions thereof) and to keep
the Registration Statement effective for six months from the effective date or
such lesser period until all of the MCEL Shares registered thereunder (the
“Registrable Shares”) are sold;
 
(b)           furnish to Horizon such reasonable number of copies of the
Prospectus, including any preliminary Prospectus, in conformity with the
requirements of the Securities Act, and such other documents as Horizon may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Shares;
 
(c)           use its reasonable best efforts to register or qualify the
Registrable Shares under the securities or blue sky laws of such states as
Horizon shall reasonably request, and do any and all other acts and things that
may be necessary to enable Horizon to consummate the public sale or other
disposition of the Registrable Shares in such states; provided, however, that
MCEL shall not be required, as a result of this Section 5.6(c), to qualify as a
foreign corporation or to execute a general consent to service of process in any
jurisdiction or to amend its organizational documents in a manner that the MCEL
board of directors determines is inadvisable;
 
(d)           cause all of the Registrable Shares to be listed on each
securities exchange or automated quotation system on which the MCEL Common Stock
is then listed;
 
(e)           make available for inspection by Horizon, any managing underwriter
participating in any disposition pursuant to the Registration Statement, and any
attorney or accountant or other agent retained by any such underwriter or
retained by Horizon, all financial and other records, pertinent corporate
documents and properties of MCEL and cause its officers, directors, employees
and independent accountants to supply all information reasonably requested by
any such underwriter, attorney, accountant or agent in connection with the
Registration Statement;
 
 
17

--------------------------------------------------------------------------------


 
 
(f)           notify Horizon after it shall receive notice of the time when the
Registration Statement has become effective or a supplement to any Prospectus
forming a part of the Registration Statement has been filed; and
 
(g)           notify Horizon of any request by the SEC for any amendment or
supplement of the Registration Statement or the Prospectus.
 
If MCEL has delivered a Prospectus to Horizon and, after having done so, the
Prospectus is amended to comply with the requirements of the Securities Act,
MCEL shall promptly notify Horizon and, if requested, Horizon shall immediately
cease making offers and sales of Registrable Shares thereunder and return all
Prospectuses to MCEL.  MCEL shall promptly provide Horizon with revised
Prospectuses and, following receipt of the revised Prospectuses, Horizon may
resume making offers and sales of the Registrable Shares pursuant thereto.
 
6.  Indemnification.
 
6.1.  Indemnification of Horizon.
 
 MCEL hereby agrees to indemnify Horizon and its Affiliates, directors,
officers, employees and agents (and, with respect to the matters described in
clauses (iv), (v) and (vi) below, any underwriter of the Registrable Shares and
each other Person, if any, who controls Horizon within the meaning of the
Securities Act or the Exchange Act) against, and agrees to hold each of them
harmless from, any and all claims, demands, costs, expenses, obligations,
liabilities, damages, recoveries and deficiencies, including, without
limitation, interest, penalties, court costs, costs and expenses (including
reasonable fees and expenses of external counsel and the costs and expenses of
investigating and defending such claims) (“Damages”) incurred or suffered by any
of them arising out of or based upon (i) any breach of any representation or
warranty made by MCEL in this Agreement, (ii) any breach of any covenant or
agreement to be performed by MCEL pursuant to this Agreement, (iii) violations
by MCEL of Applicable Law with respect to the Horizon Securities, (iv) any
untrue statement or alleged untrue statement of any material fact contained in
the Registration Statement or the Prospectus, (v) the omission or alleged
omission of a material fact required to be stated in the Registration Statement
or the Prospectus or necessary to make the statements therein, under the
circumstances in which they were made, not misleading or (vi) any violation or
alleged violation by MCEL of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law in connection with the Registration
Statement or the offering contemplated thereby; provided, however, that with
respect to the matters described in clauses (iv), (v) and (vi) above, MCEL will
not be liable in any such case to the extent that any such Damages arise out of
or are based upon any untrue statement or omission made in the Registration
Statement or the Prospectus, or any amendment or supplement thereto, in reliance
upon and in conformity with information furnished in writing to MCEL by or on
behalf of Horizon or the underwriter in such offering specifically for use in
the preparation thereof.
 
6.2.  Indemnification of MCEL.  Horizon
 
 hereby agrees to indemnify MCEL and its Affiliates, directors, officers,
employees and agents (and, with respect to the matters described in clauses
(iv), (v) and (vi) below, each Person who controls MCEL within the meaning of
the Securities Act or the Exchange Act) against, and agrees to hold each of them
harmless from, any and all Damages incurred or suffered by any of them arising
out of or based upon (i) any breach of any representation or warranty made by
Horizon in this Agreement or in the Horizon Note, (ii) any breach of any
covenant or agreement to be performed by Horizon pursuant to this Agreement or
in the Horizon Note, (iii) violations by Horizon of Applicable Law with respect
to the MCEL Shares, (iv) any untrue statement or alleged untrue statement of any
material fact contained in the Registration Statement or the Prospectus, (v) the
omission or alleged omission of a material fact required to be stated in the
Registration Statement or the Prospectus or necessary to make the statements
therein, under the circumstances in which they were made, not misleading or (vi)
any violation or alleged violation by Horizon of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with the Registration Statement or the offering contemplated thereby;
provided, however, that with respect to the matters described in clauses (iv),
(v) and (vi) above, (1) Horizon will only be liable in any such case to the
extent that any such Damages arise out of or are based upon any untrue statement
or omission made in the Registration Statement or the Prospectus, or any
amendment or supplement thereto, in reliance upon and in conformity with
information furnished in writing to MCEL by or on behalf of Horizon specifically
for use in the preparation thereof, and (2) Horizon’s liability shall not exceed
the amount of net proceeds received by Horizon as a result of its sale of the
Registrable Shares pursuant to the Registration Statement.
 
 
18

--------------------------------------------------------------------------------


 
6.3.  Procedures.
 
(a)  If Horizon or any of its Affiliates or any of their respective directors,
officers, employees and agents, seek indemnification pursuant to Section 6.1, or
MCEL or any of its Affiliates or any of their directors, officers, employees and
agents, seek indemnification pursuant to Section 6.2, the Person seeking
indemnification (the “Indemnified Party”) shall give written notice to the Party
from whom such indemnification is sought (the “Indemnifying Party”) promptly
(and in any event within 30 days) after the Indemnified Party becomes aware of
the facts giving rise to such claim for indemnification (an “Indemnified Claim”)
specifying in reasonable detail the factual basis of the Indemnified Claim,
stating the amount of the Damages, if known, the method of computation thereof,
containing a reference to the provision of this Agreement in respect of which
such Indemnified Claim arises and demanding indemnification therefor.  The
failure of an Indemnified Party to provide notice in accordance with this
Section 6.3 shall not constitute a waiver of that party’s claims to
indemnification pursuant to Section 6.1 or Section 6.2, as applicable, except to
the extent that any such failure or delay in giving notice causes the amounts
paid by the Indemnifying Party to be greater than they otherwise would have been
or otherwise materially prejudices the Indemnifying Party.  If the Indemnified
Claim arises from the assertion of any claim, or the commencement of any suit,
action or proceeding brought by a Person that is not a party hereto (a “Third
Party Claim”), any such notice to the Indemnifying Party shall be accompanied by
a copy of any papers served on or delivered to the Indemnified Party in
connection with such Third Party Claim.
 
(b)  Upon receipt of notice of a Third Party Claim from an Indemnified Party
pursuant to Section 6.3(a), the Indemnifying Party will be entitled to assume
the defense and control of such Third Party Claim subject to the provisions of
this Section 6.3.  After written notice by the Indemnifying Party to the
Indemnified Party of its election to assume the defense and control of a Third
Party Claim, the Indemnifying Party shall not be liable to such Indemnified
Party for any legal fees or expenses subsequently incurred by such Indemnified
Party in connection therewith.  Notwithstanding anything in this Section 6.3 to
the contrary, if the Indemnifying Party does not assume defense and control of a
Third Party Claim as provided in this Section 6.3, the Indemnified Party shall
have the right to defend such Third Party Claim, subject to the limitations set
forth in this Section 6.3, in such manner as it may deem appropriate.  Whether
the Indemnifying Party or the Indemnified Party is defending and controlling any
such Third Party Claim, they shall select counsel, contractors, experts and
consultants of recognized standing and competence, shall take all steps
necessary in the investigation, defense or settlement thereof, and shall at all
times diligently and promptly pursue the resolution thereof.  The Party
conducting the defense thereof shall at all times act as if all Damages relating
to the Third Party Claim were for its own account and shall act in good faith
and with reasonable prudence to minimize Damages therefrom.  The Indemnified
Party shall, and shall cause each of its Affiliates, directors, officers,
employees, and agents to, cooperate fully with the Indemnifying Party in
connection with any Third Party Claim.
 
 
19

--------------------------------------------------------------------------------


 
(c)  The Indemnifying Party shall be authorized to consent to a settlement of,
or the entry of any judgment arising from, any Third Party Claims, and the
Indemnified Party shall consent to a settlement of, or the entry of any judgment
arising from, such Third Party Claims; provided, however, that the Indemnifying
Party shall (1) pay or cause to be paid all amounts arising out of such
settlement or judgment concurrently with the effectiveness thereof; (2) shall
not encumber any of the assets of any Indemnified Party or agree to any
restriction or condition that would apply to such Indemnified Party or to the
conduct of that party’s business; and (3) shall obtain, as a condition of any
settlement or other resolution, a complete and irrevocable release of each
Indemnified Party and such settlement or judgment (x) shall not require any
admission of liability, fault or wrongdoing by any Indemnified Party or impose
any non-monetary obligation on an Indemnified Party (such as, by way of example,
and not in limitation, injunctive relief) and (y) shall not require any
admission or statement that could reasonably be expected to materially impair,
disparage or otherwise adversely affect, the business reputation of the
Indemnified Party.  Except to the extent of the foregoing, no settlement or
entry of judgment in respect of any Third Party Claim shall be consented to by
any Indemnifying Party or Indemnified Party without the express written consent
of the other Party.
 
(d)  If an Indemnifying Party makes any payment on an Indemnified Claim, the
Indemnifying Party shall be subrogated, to the extent of such payment, to all
rights and remedies of the Indemnified Party to any insurance benefits or other
claims or benefits of the Indemnified Party with respect to such claim.
 
7.  Miscellaneous.
 
7.1.  Survival.
 
 The representations and warranties of MCEL and Horizon contained in or made
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and shall continue in full force and effect until the second
anniversary of the termination of this Agreement, except that:
 
 
20

--------------------------------------------------------------------------------


 
 
(a)  the representations and warranties in Sections 3.1, 3.2, 3.3, 3.4, 3.5,
3.6, 4.1, 4.2, 4.3, 4.4, 4.5 and 4.6 shall survive indefinitely;
 
(b)  the representations and warranties in Sections3.17, 3.21, 4.17 and 4.21
shall survive until 30 days after the expiration of the applicable statute of
limitations; and
 
(c)  those covenants and agreements set forth in this Agreement and the Horizon
Note that, by their terms, are to have effect after the Closing (including,
without limitation, Section 5.1 hereof) shall survive for the period
contemplated by such covenants and agreements, or, if no period is expressly set
forth, until the expiration of the statute of limitations applicable to any
claim relating thereto.
 
7.2.  Transfer; Successors and Assigns.
 
 No Party shall assign any rights or obligations under this Agreement without
the prior written consent of the other Party.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the Parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the Parties or their
respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
 
7.3.  Governing Law; Submission to Jurisdiction.
 
 This Agreement shall be governed by and construed in accordance with the laws
of the State of New York without regard to its principles of conflicts of
laws.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES OF AMERICA
FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE PARTIES ACCEPT, FOR THEMSELVES AND IN RESPECT OF THEIR PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF AFORESAID COURTS.  EACH PARTY
HERETO IRREVOCABLY AND EXPRESSLY WAIVES ANY OBJECTION TO VENUE LAID
THEREIN.  Each Party hereto irrevocably consents to the service of process of
any of the aforementioned courts in any such action or proceeding by the mailing
of copies thereof by registered or certified mail, postage prepaid, to it at its
address as set forth herein.
 
7.4.  Counterparts.
 
 This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  This Agreement may be executed and delivered by facsimile
signature.
 
7.5.  Construction of Certain Terms.
 
 The titles of the articles, sections, and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.  Wherever the words “including,” “include” or “includes” are used in
this Agreement, they shall be deemed followed by the words “without
limitation.”  References to any gender shall be deemed to mean any gender.  The
Parties hereto have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any provisions of this Agreement.
 
 
21

--------------------------------------------------------------------------------


 
7.6.  Notices.
 
 All notices and other communications given or made pursuant to this Agreement
shall be in writing and shall be deemed effectively given:  (a) upon personal
delivery to the Party to be notified, (b) when sent by confirmed electronic mail
or facsimile if sent during normal business hours of the recipient, and if not
so confirmed, then on the next Business Day, (c) five (5) days after having been
sent by certified mail, return receipt requested, postage prepaid, or (d) one
(1) day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt.  All communications
shall be sent to the address or facsimile number set forth below or to such
other address or facsimile number as delivered by notice to the other Party in
accordance with this Section 7.6:
 
If to MCEL:
 
Millennium Cell Inc.
One Industrial Way West
Eatontown, NJ 07724
Attention:  Adam Briggs, President
Facsimile:  (732) 542-4010


With a copy to:


Dickstein, Shapiro LLP
1177 Avenue of the Americas
New York, NY 10036
Attention:  Malcolm I. Ross, Esq.
Facsimile:  (212) 319-7616


If to Horizon:


Horizon Fuel Cell Technologies Pte. Ltd.
4th Floor, Block 39, #2041 Jinshajiang Road
200333, Shanghai, P.R. Cina
Attention:  George Gu
Facsimile:  (+86) 21 5270 5064


With a copy to:


Wilmer Cutler Hale and Dorr LLP
Alder Castle
10 Noble Street
London EC2V 7QJ
Attention:  Trisha L. Johnson, Esq.
Facsimile:  +44 (0)20 7645 2424
 
 
22

--------------------------------------------------------------------------------



 
7.7.  Fees and Expenses.
 
MCEL and Horizon shall each pay their own costs and expenses in connection with
the negotiation and documentation of this Agreement and the transactions
contemplated hereby.
 
7.8.  Amendments and Waivers.
 
 Neither this Agreement nor any term of this Agreement may be amended,
terminated or waived without the prior written consent of MCEL and Horizon.  Any
amendment or waiver effected in accordance with this Section 7.8 shall be
binding upon MCEL, Horizon, each transferee of the MCEL Shares and Horizon
Securities issued hereunder and each future holder of all such securities.
 
7.9.  Severability.
 
 The invalidity or unenforceability of any provision hereof shall in no way
affect the validity or enforceability of any other provision.
 
7.10.  Delays or Omissions.
 
 No delay or omission to exercise any right, power or remedy accruing to any
Party under this Agreement, upon any breach or default of any other Party under
this Agreement, shall impair any such right, power or remedy of such
non-breaching or non-defaulting Party nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  Any waiver, permit, consent or approval of
any kind or character on the part of any Party of any breach or default under
this Agreement, or any waiver on the part of any Party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.  All remedies, either under
this Agreement or by law or otherwise afforded to any Party, shall be cumulative
and not alternative.
 
7.11.  Entire Agreement.
 
 This Agreement (including the Exhibits and Schedules hereto), the Joint
Collaboration LOI and the Horizon Note constitute the full and entire
understanding and agreement between the Parties with respect to the subject
matter hereof, and supersede any other written or oral agreement relating to the
subject matter hereof and thereof.
 
[Remainder of Page Intentionally Left Blank]
 
 
23

--------------------------------------------------------------------------------


 


 
IN WITNESS WHEREOF, MCEL and Horizon have executed this Securities Purchase and
Sale Agreement as of the date first written above.
 


 
MILLENNIUM CELL INC.




By:  /s/John D. Giolli                            
        Name: John D. Giolli
        Title:   Chief Financial Officer




HORIZON FUEL CELL TECHNOLOGIES
PTE LTD.




By:  Taras Wankewycz                      
                                                                       
        Director




By:  Zhijun Gu                                      
                                                                      
        Director, Chief Executive Officer




 
24

--------------------------------------------------------------------------------






 
EXHIBIT A
 
FORM OF JOINT COLLABORATION LOI
 


 


25

--------------------------------------------------------------------------------


 


EXHIBIT B
 
FORM OF HORIZON NOTE
 
26

--------------------------------------------------------------------------------



